DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 10/20/2022, with respect to the rejection(s) of claim(s) 1-5, 7, and 10 under 35 U.S.C. 103 over Lutze et al. in view of Jewusiak, claim 6 under 35 U.S.C. 103 over Lutze et al. in view of Jewusiak and Mohiuddin, and claim 8 under 35 U.S.C. 103 over Lutze et al. in view of Jewusiak and Buelna et al., have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Applicant’s arguments with respect to claim(s) 1, 21, and 22 under 35 U.S.C. 103 over Miller in view of Codling et al. have been considered but are moot because the new ground of rejection does not rely on the 103 combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102 in view of Miller (US 2254620).
Applicants amendment to claim 1, line 9 has been acknowledged, the 112(b) rejection has been withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2254620).
Regarding claim 1, Miller discloses a surgical fastener (Fig. 5) having a first part and a second part (Fig. 5), each of the first and second parts comprising:
a clamping bar (legs (30, 31)) (Fig. 5) and a centrally-positioned perpendicular bracing bar (proximal portions of webs (32) that extend perpendicular to the legs (30, 31)) (see annotated Fig. 5[a] of Miller below) extending therefrom (para. 0019), the clamping bar (30,31) being elongate relative to the bracing bar (see annotated Fig. 5[a] below), the clamping bar and bracing bar together defining a "T"- shape (see annotated Fig. 5[a] below),
wherein the first and second parts are identical and can evenly distribute pressure above and below a tissue line (Fig. 5 illustrates the identical first and second parts; Fig. 4, col. 2 lines 39-47 discloses that the user applies pressure to the first and second parts of the clip to tightly close the wound until it is healed. The first and second parts evenly distribute pressure above and below the tissue line due to the identicality of the first and second parts),
wherein the surgical fastener (see Fig. 5) further comprises at least one bracing element (central curved portion of webs (32)) (see annotated Fig. 4[a] of Miller below) connecting the bracing bar of each of the first and second parts (Fig. 5),
wherein the surgical fastener is, as a whole, elongate (Fig. 5).

    PNG
    media_image1.png
    205
    236
    media_image1.png
    Greyscale

Annotated Fig. 5[a] of Miller


    PNG
    media_image2.png
    223
    196
    media_image2.png
    Greyscale

Annotated Fig. 4[a] of Miller above
[note: in the instant application, the clamping bar, bracing bar, and bracing element (shown in Fig. 5 of the instant application) are not individually separate components but components that are continuously formed from one another]
Regarding claim 3, Miller discloses wherein there is a plurality of bracing bars 32 associated with each clamping bar (30, 31) (Fig. 5).
Regarding claim 4, Miller discloses wherein the at least one bracing element 32 is curved (Fig. 4).
Regarding claim 5, Miller discloses wherein the at least one bracing element (see annotated Fig. 4[b] and 5[b] below) comprises a plurality of elements to create a multi-part bracing element (Fig. 5[b] below illustrates the at least one bracing element includes four other bracing elements (five total) to create multi-part bracing element clip) [note: Figs. 3b-d of the instant application illustrates the clips having multi-part bracing elements, wherein the multi-sections of the bracing element are not separate elements but a single bar sectioned into multiple elements, see Fig. 7 of the instant application, such that a single bracing element 32 could be considered to be made of a plurality of elements in the same manner as the instant application].
Regarding claim 7, Miller discloses wherein the surgical fastener further comprises a reinforcement feature 33 (spiculas 33 are interpreted as the reinforcement feature because the spiculas strengthens or reinforces the grip of the clip by providing friction against the tissue, Figs. 4-5, col 2 lines 39-47)
Regarding claim 8, Miller discloses wherein tissue contacting edges of the clamping bar (30, 31) and bracing bar (32) are curved and/or blunt (Fig. 4).
Regarding claim 21, Miller discloses wherein there are three bracing bars evenly spaced along each clamping bar both the first and second parts (Fig. 5; col. 2 lines 48-50).
Regarding claim 22, Miller discloses wherein there is a bracing element connecting the plurality of bracing bars 32 of the first and second parts (see annotated Fig. 4 of Miller below; col. 2 lines 48-50) [note: reference 6a-c in Fig. 5 of the instant application illustrates the bracing element relative to the bracing bars 8a-b, 5a-b, 9a-b, wherein the bracing element and the bracing bars are not separate elements but are a single bar sectioned into multiple elements].

    PNG
    media_image3.png
    251
    338
    media_image3.png
    Greyscale

Annotated Fig. 5[b] of Miller

    PNG
    media_image4.png
    191
    272
    media_image4.png
    Greyscale

Annotated Fig. 4[b] of Miller



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2254620), as applied to claim 1 above, in view of Mohiuddin (US 20060212049).
Regarding claim 6, Miller discloses all the limitations set forth above in claim 1. Miller further discloses that the clip is made from one material (col. 2 lines 3-12). However, Miller fails to disclose wherein the bracing bar is made of a material which has a greater rigidity relative to a material used for forming the at least one bracing element.
Mohiuddin teaches a surgical fastener in the same field of endeavor, used to clamp together portions of tissue (abstract), and teaches that instead of forming all of the portions of the clip from the same material, some sections of the clip such as the leg portions (2, 4, 6, 8) [interpreted as the bracing bar] may be formed from a rigid non-deformable material while other sections such as the joinder portions (14, 16) [which are attached to the leg portions and interpreted as the bracing element] may be formed from a resilient or deformable material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Miller (which uses one material to form all the portions of the clip) in view of the teachings of Mohiuddin to have the bracing bar be formed from a rigid, non-deformable material and the bracing element be formed from a resilient, deformable material in order to have resilient, bendable portions that can bring the top and bottom parts of the surgical clip together and have a rigid, non-deformable portion that can maintain its shape and structural integrity when pressure is applied to the clip (para. 0029).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lutze et al. (US 20080312670) [hereinafter Lutze].
Regarding claim 10, Miller discloses all of the limitations set forth above in claim 1. However, Miller fails to disclose a kit comprising a plurality of the surgical fasteners as defined by claim 1.
Lutze in the same field of endeavor teaches a kit having an applicator 15 and a plurality of the clips 1 disposed thereon (Fig. 15, para. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miller to include a kit having an applicator and a plurality of the clips disposed thereon, as taught by Lutze, for the predictable result of retaining and releasing a plurality of ligature clips (para. 0070).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Codling et al. (US 3378010) [hereinafter Codling].
Regarding claim 23, Miller discloses all of the limitations set forth above in claim 1. However, Miller fails to disclose wherein the bracing bar comprises a recessed pivot for operatively engaging with a corresponding element on a fastener applicator.
Codling in the same field of endeavor teaches a clip (Fig. 5) having a first part (110) (Fig. 5) and a second part (120) (Fig. 5) each comprising a surface having a recessed pivot (circular aperture/dimple (150))) (Fig. 5) for operatively engaging with a corresponding element (50) (Fig. 3) on a fastener applicator (40) (Fig. 3) (col. 4 lines 44-51 and col. 6 lines 6-10) [note: the indentations are circular in shape (col. 6 lines 6-10) and thereby permit pivotable or rotatable motion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracing bar in Miller to include the recessed pivot of Codling in order to provide a securing means to attach the clip to a delivery tool (col. 4 lines 44-51 and col. 6 lines 6-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771